                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA            AUG 2 2 2019
                           Richmond Division
                                                                   district COURT
                                                              .RICHMOND. VA
WILLIE CLAUDE PORTER,

     Plaintiff,

V.                                      Civil Action No. 3:19cv7


DEPUY ORTHOPAEDICS, INC.,
et al.,

     Defendants.


                                ORDER


     By Order entered herein on July 2, 2019, the DEFENDANTS'

MOTION TO DISMISS COMPLAINT {ECF No. 18) was referred to Magistrate

Judge David J. Novak for report and recommendation.

     Having reviewed the REPORT AND RECOMMENDATION {ECF No. 35)

entered herein on August 6, 2019, and there being no timely filed

objections thereto, and the time for filing objections having

expired, and   having considered the      record and the REPORT AND

RECOMMENDATION and finding no error therein, it is hereby ORDERED

that the REPORT AND RECOMMENDATION of the Magistrate Judge (ECF

No. 35) is adopted on the basis of the reasoning of the REPORT AND

RECOMMENDATION.


     It is further ORDERED that:


     (1)   the DEFENDANTS' MOTION TO DISMISS THE COMPLAINT (ECF No.

18) is granted; and
        (2)   Counts I, II, III and VII of the COMPLAINT (ECF No. 1)

are dismissed without prejudice; and

        (3)   Counts IV, V and VI of the COMPLAINT (ECF No. 1) are

dismissed with prejudice; and

        (4)   WILLIE CLAUDE PORTER'S MOTION FOR VOLUNTARY DISMISSAL

CONSISTENT WITH THE REPORT AND RECOMMENDATION (ECF No. 35) IN THIS

MATTER (ECF No. 37) is denied as moot.

        It is so ORDERED.



                                           /s/
                             Robert E. Payne
                             Senior United States District Judge


Richmond, Virgini^
Date:    August       2019
